Gray, J.
The facts upon which the decision of this case depends may be briefly stated. The accident for which the plaintiff seeks to recover damages of the defendants occurred at their station called Rice’s Crossing in Needham, near the point where the railroad is crossed by a highway. At this station the defendants had provided a platform on each side of the track, extending to the highway, or to a travelled place connected with it, with a step at the end next the highway. The plaintiff alighted from the car upon the platform farthest from the station-house, about ten o’clock at night. Instead of walking along that platform to the end towards the highway, he voluntarily stepped off the side of the platform next the track, knowing the place where the highway crossed the railroad and that he was stepping upon the railroad, and with the intention of going, not directly across the track to the platform on the opposite side, but obliquely to the highway; and stepped into a hole or cattle-guard, which extended from one platform to the other, and was made there to prevent cattle from straying from the highway upon the railroad. The night was so dark that before stepping from the platform he felt with his feet in order to know whether he had come to the edge. Yet, in the words of the report, “ he did not do anything to ascertain what would be found on stepping off the ulatform.”
Under these circumstances, we are unanimously of opinion that the plaintiff had no right to assume that the construction *514and condition of the railroad track were such that he might safely walk across it towards the highway; and that in voluntarily and unnecessarily stepping from the platform down upon the track in the dark, without taking any precaution to ascertain whether he could do so with safety, he was wanting in ordinary care, and cannot therefore maintain an action against the railroad corporation for the injuries received by stepping into the cattle-guard.
The cases of Warren v. Fitchburg Railroad Co. 8 Allen, 227, Caswell v. Boston & Worcester Railroad Co. 98 Mass. 194, and Gaynor v. Old Colony & Newport Railway Co. 100 Mass. 208, on which the plaintiff principally relies, are quite distinguishable from this. In each of them, the injury was not occasioned by anything in the track itself, upon which the plaintiff stepped, but by being struck by an engine in motion. In the first and second cases, the acts of the defendants’ agents and servants conduced to lead the plaintiff into the place of danger. And in the third case, the plaintiff had alighted upon a narrow platform, provided by the defendants for the purpose, between two tracks, one of which he must necessarily cross; and he testified that before stepping off he looked up and down the track and saw nothing approaching. But in this case there is no evidence tending to show that the defendants held out any inducement to him to cross the track in the direction in which he did, or that he took any precaution whatever.

Judgment on the verdict.